Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2020, February 12, 2021, and January 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on May 16, 2022 has been entered. Claims 1-23 remain pending in the application. 
The applicant amends claim 1, 10, and 19 by adding the limitation “determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; and determining the weighted cumulative value S is greater than a threshold”. As discussed in the interview, applicant’s amendments to the claim have overcome the 35 U.S.C. 102 rejection set forth in the previous office action.
The applicant adds new claims 21-23 with the limitation of “obtaining a voice component from the audio; obtaining, from the voice component, an audio component whose energy value is greater than or equal to an energy threshold; and processing the audio component by using the interpretation model to obtain the initial text”.

Applicant’s arguments with respect to the 35 U.S.C. 102 rejections for claims 1-23 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. Publication No. 20110206198) in view of Mazza (U.S. Publication No. 20190182382).
Regarding claim 1, Freedman discloses a data processing method, applied to a server in an interpretation system, the method comprising ([0033] - This present invention provides for a coherent, integrative analysis process for the contents of all forms of customer communications. [0040] - Data from diverse additional information sources utilized to enhance the interactions information 20 are fed simultaneously to the analysis methods component 16):
obtaining audio transmitted by an interpretation device ([0053] -interpretation stage 84. The stage 84 receives the processed audio segments and begins analyzing the segments);
processing the audio by using an interpretation model to obtain an initial text ([0053] - The analysis process includes … a Word Spotting function 116 [0054] - The function 116 input consists of two kinds of files: a) a searched word list, and b) line 6, “a manually transcribed text file for each Voice file”);
transmitting the initial text to a first user terminal and a second user terminal to be respectively displayed on a first simultaneous interpretation auxiliary page and a second interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. [0054], - The HIT/FALSE ALARM statistics are essentially the output of the word spotting function. The output is stored into a designated database);
receiving a first modified text fed back by the first user terminal and a second modified texdt fed back by the second user terminal, the first modified text being obtained after the first user terminal modifies the initial text based on the first interpretation auxiliary page, and the second modified text being obtained after the second user terminal modifies the initial text based on the second interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. Words such as bet, drug, buy, alcohol and others may be filtered or monitored. In one embodiment of the invention an off-the-shelf commercial product may be used for word identification, such as for example the Philips Speak&Find, the Dragon MediaIndexer by ScanSoft, or the like. In addition several full-transcription tools are used and the resulting transcription is searched for the specific words);
and updating the interpretation model according to the initial text, the first modified text, and the second modified text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database).
However, Freedman does not disclose determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; 
and determining the weighted cumulative value S is greater than a threshold.
Mazza does teach determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal ([0099] - The WMD is defined as the minimum cumulative cost required to move all the words in one histogram to another, weighted by the semantic similarity between word pairs measured); 
and determining the weighted cumulative value S is greater than a threshold ([0007] - in response to determining that the semantic distance between the n-grams pi and P2 exceeds a threshold value, adding an edge between nodes (P1,S,) and (P2, sz), the edge having a weight equal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freedman to incorporate the teachings of Mazza in order to implement determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; and determining the weighted cumulative value S is greater than a threshold. Doing so allows for more context in selected keyphrases (Mazza [0102]).
Regarding claim 2, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method wherein the processing the audio comprises ([0040] - Data from diverse additional information sources utilized to enhance the interactions information 20 are fed simultaneously to the analysis methods component 16):
performing noise reduction processing on the audio ([0047] - optionally a noise reduction software module 92 for noise reduction);
and using the simultaneous interpretation model to obtain the initial text after performing the noise reduction processing ([0053] - the audio filtering gate module 91 decides which audio segments are eligible for further analysis and which are non-eligible [0055] - The filter yields a vector of “activity sections' where each section is constructed of consecutive or semi-consecutive frames marked with “activity on' flag. At step 186 the sections are processed such that statistics are generated concerning each participant activity and the mutual activities are calculated).
Regarding claim 3, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method wherein the interpretation model comprises a universal voice model and an auxiliary voice model, and 00144.0895.OOUS (19PCTO14/US)48 )the processing the audio by using a simultaneous interpretation model to obtain an initial text comprises ([0066] - The content analysis functions 123,125 could be either activated in parallel as demonstrated in FIG. 5 or sequentially as demonstrated in FIG. 6 where the Audio analysis 138 is performed prior to the Automatic Speech Recognition (ASR) function 136):
performing, using the universal voice model, speech recognition on the audio to obtain a recognized text ([0066] - The resulting recognized text includes at least two attributes for each word or phrase separately: the precise point of time within the interaction and the accuracy of recognition probability or certainty of recognition);
and updating the recognized text by using the auxiliary voice model to obtain a recognition update text, the initial text comprising at least one of the recognized text and the recognition update text ([0066] - The input to the ASR function 136 undergoes an intense pre-processing stage that includes a primary audio classification process operative in classifying speech into speech segments/clusters, a noise reduction process, and an identification process operative in assigning each piece of Voice to a specific speaking party);
and the updating the interpretation model according to the initial text and the modified text comprises: updating the auxiliary voice model according to the initial text and the modified text ([0067] - A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112).
Regarding claim 4, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method, wherein the interpretation model comprises a translation model, the initial text comprises a translation text, and the modified text comprises a modified translation text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database [0064] - The system and method proposed by the present invention provide a capability that contributes both to the actual performance of the analysis functions and simultaneously could be used for security-related purpose. Such as the identification of Suspicious signs. For example the capability of detecting a foreign accent or a specific language dialect…Currently, different packages are provided per language variants);
and the updating the interpretation model comprises: updating the translation model according to the translation text and the modified translation text ([0067] - A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112).
Regarding claim 5, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method, wherein the method further comprises:
receiving a video transmitted by the simultaneous interpretation device and matches the audio ([0054] - Each of the analyzed interactions can be analyzed independently or in association with another type of interaction captured at the same time. Such can be a video interaction);
and embedding the initial text into the video ([0054] - Similarly, associations between various interactions may be analyzed as well. So for example, audio and video interactions or audio and CRM data associated with the same call may be analyzed to identify various predetermined combinations of events);
and the transmitting the initial text to the user terminal comprises: transmitting the video embedded with the initial text to the user terminal ([0054] - Similarly, associations between various interactions may be analyzed as well. So for example, audio and video interactions or audio and CRM data associated with the same call may be analyzed to identify various predetermined combinations of events).
Regarding claim 6, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method, wherein the audio corresponds to a group identifier ([0053] - The administrative database stores agent records including agent information, such as agent ID, privileges, agent association with groups);
the transmitting the initial text comprises: transmitting the initial text to the user terminal accessing via the group identifier ([0082] -. If a particular product is the Satellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary satellite brand)).
Regarding claim 7, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method, wherein the audio corresponds to a group identifier ([0053] - The administrative database stores agent records including agent information, such as agent ID, privileges, agent association with groups);
and the method further comprises:
storing the initial text and the group identifier ([0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing).
Regarding claim 8, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches the method, further comprising: counting times of text modification corresponding to the first user terminal or the second user terminal([0066] - The resulting recognized text includes at least two attributes for each word or phrase separately: the precise point of time within the interaction);
and increasing the weight q1 or the weight q2 in response to determining the times of text modification reaches a modification times threshold ([0046] - The various types of interactions may be re-assessed in light of previous interactions and interactions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success. [0090] -The quality management process may be accomplished manually when Supervisors making evaluations using evaluation forms that contain questions regarding ideas identification with their respective weight enter such evaluations to the QM module 524. For example, Supervisor may playback the interaction, checking that the idea description provided by an agent comports the actual idea provided by the customer. Score can be Yes, No. N/A or weighted combo box (grades 1 to 10)).
Regarding claim 10, Freedman discloses a computer device, comprising a memory and a processor, the memory storing a computer program, the computer program, when executed by the processor, causing the processor to perform the following operations ([0040] - Applications 12 can be any internal or external computer based hardware or software application that utilizes the results of the analysis or is activated or activates the analysis in response to requests. The intermediate storage could typically be a part of a recording and archival system):
transmitting the initial text to a first user terminal and a second user terminal to be respectively displayed on a first simultaneous interpretation auxiliary page and a second interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. [0054], - The HIT/FALSE ALARM statistics are essentially the output of the word spotting function. The output is stored into a designated database);
receiving a first modified text fed back by the first user terminal and a second modified texdt fed back by the second user terminal, the first modified text being obtained after the first user terminal modifies the initial text based on the first interpretation auxiliary page, and the second modified text being obtained after the second user terminal modifies the initial text based on the second interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. Words such as bet, drug, buy, alcohol and others may be filtered or monitored. In one embodiment of the invention an off-the-shelf commercial product may be used for word identification, such as for example the Philips Speak&Find, the Dragon MediaIndexer by ScanSoft, or the like. In addition several full-transcription tools are used and the resulting transcription is searched for the specific words);
and updating the interpretation model according to the initial text, the first modified text, and the second modified text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database).
However, Freedman does not disclose determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; 
and determining the weighted cumulative value S is greater than a threshold.
Mazza does teach determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal ([0099] - The WMD is defined as the minimum cumulative cost required to move all the words in one histogram to another, weighted by the semantic similarity between word pairs measured); 
and determining the weighted cumulative value S is greater than a threshold ([0007] - in response to determining that the semantic distance between the n-grams pi and P2 exceeds a threshold value, adding an edge between nodes (P1,S,) and (P2, sz), the edge having a weight equal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freedman to incorporate the teachings of Mazza in order to implement determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; and determining the weighted cumulative value S is greater than a threshold. Doing so allows for more context in selected keyphrases (Mazza [0102]).
Dependent claims 11-17 are analogous in scope to claims 2-8, and are rejected according to the same reasoning.
Regarding claim 19, Freedman discloses a non-transitory storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform ([0040] - Applications 12 can be any internal or external computer based hardware or software application that utilizes the results of the analysis or is activated or activates the analysis in response to requests. The intermediate storage could typically be a part of a recording and archival system):
obtaining audio transmitted by an interpretation device ([0053] -interpretation stage 84. The stage 84 receives the processed audio segments and begins analyzing the segments);
processing the audio by using an interpretation model to obtain an initial text ([0053] - The analysis process includes … a Word Spotting function 116 [0054] - The function 116 input consists of two kinds of files: a) a searched word list, and b) line 6, “a manually transcribed text file for each Voice file”);
transmitting the initial text to a first user terminal and a second user terminal to be respectively displayed on a first simultaneous interpretation auxiliary page and a second interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. [0054], - The HIT/FALSE ALARM statistics are essentially the output of the word spotting function. The output is stored into a designated database);
receiving a first modified text fed back by the first user terminal and a second modified texdt fed back by the second user terminal, the first modified text being obtained after the first user terminal modifies the initial text based on the first interpretation auxiliary page, and the second modified text being obtained after the second user terminal modifies the initial text based on the second interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. Words such as bet, drug, buy, alcohol and others may be filtered or monitored. In one embodiment of the invention an off-the-shelf commercial product may be used for word identification, such as for example the Philips Speak&Find, the Dragon MediaIndexer by ScanSoft, or the like. In addition several full-transcription tools are used and the resulting transcription is searched for the specific words);
and updating the interpretation model according to the initial text, the first modified text, and the second modified text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database).
However, Freedman does not disclose determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; 
and determining the weighted cumulative value S is greater than a threshold.
Mazza does teach determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal ([0099] - The WMD is defined as the minimum cumulative cost required to move all the words in one histogram to another, weighted by the semantic similarity between word pairs measured); 
and determining the weighted cumulative value S is greater than a threshold ([0007] - in response to determining that the semantic distance between the n-grams pi and P2 exceeds a threshold value, adding an edge between nodes (P1,S,) and (P2, sz), the edge having a weight equal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freedman to incorporate the teachings of Mazza in order to implement determining a weighted cumulative value S, wherein S = q1 + q2, and q1 is a weight corresponding to an identifier of the first user terminal and q2 is a weight corresponding to an identifier of the second user terminal; and determining the weighted cumulative value S is greater than a threshold. Doing so allows for more context in selected keyphrases (Mazza [0102]).
Regarding claim 21, Freedman in view of Mazza teaches all of the limitations as in claim 1, above.
Freedman teaches obtaining a voice component from the audio ([0053] - the audio filtering gate module 91 decides which audio segments are eligible for further analysis and which are non-eligible);
obtaining, from the voice component, an audio component whose energy value is greater than or equal to an energy threshold ([0055] - At step 180 a digital speech segment is introduced into the function. At step 182 the digital speech segment is sliced into frames of a few milliseconds. The energy of each frame is calculated and then compared to an adaptive threshold representing the maximum noise level. Frames with higher energy than the adaptive threshold are marked with an “activity on' flags while frames with energy lower than the threshold are marked with an “activity off flag);
and processing the audio component by using the interpretation model to obtain the initial text ([0055] - The filter yields a vector of “activity sections' where each section is constructed of consecutive or semi-consecutive frames marked with “activity on' flag. At step 186 the sections are processed such that statistics are generated concerning each participant activity and the mutual activities are calculated).
Dependent claims 22 and 23 are analogous in scope to claim 21, and are rejected according to the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cope (U.S. Patent No. 6529866) teaches a speech recognition system and associated methods. Hoffberg (U.S. Publication No. 20100317420) teaches a system and method for game theory. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658